PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Kyndryl, Inc. (6078)
Heslin Rothenberg Farley & Mesiti P.C.
5 Columbia Circle
Albany, NY 12203


In re Application of: 
ZHANG, Yi Qun et al.
Serial No.: 16/448,818         
Filed: June 21, 2019
Docket: P201808194US01
Title: REQUIREMENT-BASED RESOURCE SHARING IN COMPUTING ENVIRONMENT
::::::


DECISION UNDER 37 C.F.R. §1.181





This is a decision on petition, filed June 13, 2022, requesting “removal of finality of this Petition and entry of a new Non-final action.”   The petition being filed under 37 C.F.R. § 1.181.  

The petition is DISMISSED AS MOOT.

A review of the application file record indicates that a Notice of Allowance and Fee(s) Due was  mailed on July 29, 2022.

The mailing of the Notice of Allowance effectively removes all rejections, including the rejections set forth in the Final Office Action mailed on April 13, 2022.  Accordingly, the petition is DISMISSED AS MOOT since the examiner has fulfilled the applicant’s request by withdrawing all outstanding rejections.


Any inquiry concerning this decision should be directed to Eddie Lee at (571) 272-1732. 



/EDDIE C LEE/Quality Assurance Specialist
TC2100